Title: From Thomas Jefferson to John Langdon, 22 June 1801
From: Jefferson, Thomas
To: Langdon, John


               
                  Dear Sir
                  Washington June 22. 1801.
               
               Your favor of the 10th. was recieved yesterday. tho’ I am in hopes that by this time you have not only determined to accept but may be on your way, still it is necessary for me to inform you that General Smith left us eight days ago, no more to return. consequently the office is in immediate want of you. besides this, we all propose to be absent during the months of August & September. it would seem therefore very desireable that you could be here immediately to get possessed of the current of the business. as for instance if you could be here by the 10th. of July, you would have 3 weeks to get into the course of affairs, could then return home, and in the course of Aug. & Sep. settle your matters there so as to meet us here with your family by the 1st. of October. thus on the presumption that, like a good citizen, you have determined to repair to the call of your country I have laid out your time for you according to my wishes. as an encouragement to mrs Langdon & yourself, I will say, you will find this as agreeable a residence as you can possibly wish. the tranquillity of the country with the society of a city, very happily united. we have a very agreeable society indeed here, and enough of it. present my respectful salutations to mrs Langdon & accept yourself assurances of my constant & affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            